Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/04/2020 and 06/24/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  
In claim 9, line 3, “Δx(t)=Δ1(t)+Δx2(t)” should read “Δx(t)=Δx1(t)+Δx2(t)”.
         Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 108613623 A, hereinafter referred to as “Zhang”) in view of Wang et al. (US 2014/0338458 A1, hereinafter referred to as “Wang”).
Regarding claim 1, Zhang teaches an electrostatic self-powered displacement grid sensor for measuring a displacement of a component to be measured, comprising 
a U-shaped sliding chute (1) and a sliding sheet (2) inserted at a notch of the sliding chute (1) (page 3, lines 16-21: the invention provides an electrostatic self-powered strain sensor which is used for measuring the strain of a member to be measured and comprises a C-shaped sliding chute 1 and a sliding sheet 2 arranged in the sliding chute); wherein the sliding sheet (2) is parallel to a bottom surface of the sliding chute (1) (Fig. 1 exhibits that the sliding sheet 2 is parallel to a bottom surface of the sliding chute 1), and a length of the sliding sheet is longer than ta length of the sliding chute; one end of the sliding sheet is used for attaching to the component to be measured (page. 3, lines 17-18: wherein one end of the sliding chute 1 is fixed on the member to be measured, the sliding sheet 2 is inserted into the sliding chute 1 from the other end of the sliding chute 1, and the tail end of the sliding sheet is fixed on the member to be measured). 
Zhang fails to teach that a length of the sliding sheet is longer than ta length of the sliding chute; a sliding plate (21) perpendicular to the sliding sheet (2) is fixed on an inner side surface of the sliding sheet (2) and perpendicular to a sliding direction of the sliding sheet; two ends of the sliding chute (1) are provided with limit blocks (3) extending outward for limiting the sliding plate (21), and the limit block at one end is 
However, Wang teaches that a sliding plate (21) perpendicular to the sliding sheet (2) is fixed on an inner side surface of the sliding sheet (2) and perpendicular to a sliding direction of the sliding sheet (para. [0076]: where l is the mismatched displacement between the two sliding plates, q is the quantity of the triboelectric charges on one plate, ∈0 is the vacuum permittivity, L is the length of the TENG's plate, W is the width of the TENG, and t is the thickness of the PTFE film); two ends of the sliding chute (1) are provided with limit blocks (3) (Fig. 1 exhibits limit blocks) extending outward for limiting the sliding plate (21), and the limit block at one end is used for fixing another component to be measured (para. [0076]); a sensing array consisting of a plurality of strip-shaped sensing units parallel to the sliding plate (21) is provided on an inner bottom surface of the sliding chute (1) (para. [0076]); a tail para. [0076; para. [0164]: the grating is a collection of metal strips separated by equal-sized intervals]; the sensing units in the sensing array and the sensing unit at the tail end of the sliding plate are both composed of a metal electrode layer and a dielectric material layer, and the dielectric material layer of the sensing unit in the sensing array and the dielectric material layer of the sensing unit at the tail end of the sliding plate are in contact with each other and have opposite polarities (para. [0071]: the first dielectric layer 554 can include a PTFE film and the first electrode 512 can include a metal, such as copper; para. [0076]; para. [0164]); the metal electrode layer at the tail end of the sliding plate (21) is connected to an ammeter and then connected to a plurality of indicator lamps connected in parallel, wherein each of the plurality of indicator lamps is connected to the electrode layer of one sensing unit in the sensing array (para. [0057]: the nanogenerator was capable of instantaneously lighting up 600 commercial LED lamps in real time; para. [0073]: this causes a current to flow through the load 530 in an opposite direction from the direction it flowed during the motion shown in FIG. 5B; para. [0083]: the open-circuit voltage (VOC) was measured by an electrometer with very large input resistance). Wang does not explicitly teach that a length of the sliding sheet is longer than the length of the sliding chute. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the length of sliding sheet and sliding chute for the purpose of the effective displacement region for generating electricity (para. [0082]) and harvest mechanical energies in the form of relative sliding that are supplied by many different working configurations (para. [0089]).

Regarding claim 2, Zhang teaches all the limitation of claim 1, in addition, Zhang teaches that the limit blocks (3) and the sliding sheet are all fixed to the component to Fig. 1; connection member 5; page. 3, lines 20-21: a first dielectric material layer 3 and a second dielectric material layer 4 are respectively fixed on the sliding surfaces of the sliding chute 1 and the sliding sheet 2).  
Regarding claim 3, Zhang teaches all the limitation of claim 1. Zhang fails to teach that the component to be measured fixed to the sliding sheet and the component to be measured fixed to the limit block (3) are respectively located at two sides of the sensor, and a relative displacement between the two components to be measured is measured. 
However, Wang teaches that the component to be measured fixed to the sliding sheet and the component to be measured fixed to the limit block (3) are respectively located at two sides of the sensor, and a relative displacement between the two components to be measured is measured (para. [0082]: the amount of transferred charges increases linearly with the displacement before the top plate slides out of the bottom plate).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of Wang to provide the component to be measured fixed to the sliding sheet and the component to be measured fixed to the limit block (3) are respectively located at two sides of the sensor, and a relative displacement between the two components to be measured is measured in order to have a displacement sensor that includes a top member and a bottom member (para. [0015]) and measure the electrical outputs under a series of different sliding displacements (see para. [0086]).

However, Wang teaches that the plurality of indicator lamps and the ammeter are integrated on a back of the sliding chute (para. [0083]: the open-circuit voltage (VOC) was measured by an electrometer with very large input resistance; para. [0095]: to demonstrate the capability of the new principle as a direct power source, a total of 80 commercial LED bulbs were utilized as operating load).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of Wang to provide the plurality of indicator lamps and the ammeter are integrated on a back of the sliding chute in order to be measured by an electrometer (para. [0052]) and utilize the bulbs as operating load (para. [0095]).
Regarding claim 5, Zhang teaches all the limitation of claim 1. Zhang fails to teach that the sliding chute (1), the sliding sheet 8DF202466US (2) and the sliding plate (21) each are made of an insulating material. 
However, Wang teaches that sliding chute (1), the sliding sheet 8DF202466US(2) and the sliding plate (21) each are made of an insulating material (para. [0059]: the insulating PDMS allows long-time retention of the triboelectric charges on its surface even through the triboelectric charges on the metal side are periodically screened by inductive charge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching 
Regarding claim 6, Zhang teaches all the limitation of claim 1. Zhang fails to teach that in the sensing array, each sensing unit has a same width, and a distance between two adjacent sensing units is the same as the width of the sensing unit; and a thickness of the sliding sheet (21) is the same as the width of the sensing unit.  
However, Wang teaches that in the sensing array, each sensing unit has a same width, and a distance between two adjacent sensing units is the same as the width of the sensing unit; and a thickness of the sliding sheet (21) is the same as the width of the sensing unit (para. [0090]: the first dielectric layer 614 can include a first grating of evenly spaced apart parallel ridges 616 and troughs 618; para. [0164]: the grating is a collection of metal strips separated by equal-sized intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of Wang to provide that in the sensing array, each sensing unit has a same width, and a distance between two adjacent sensing units is the same as the width of the sensing unit; and a thickness of the sliding sheet (21) is the same as the width of the sensing unit in order to generate its maximum current with an extremely small scale source of reciprocal motion (para. [0090]).
Regarding claim 7, Zhang teaches all the limitation of claim 1. Zhang does not explicitly teach that the two limit blocks (5) have a same height that is larger than a thickness of a bottom plate of the sliding chute, and a width that is equal to a width of 
Regarding claim 8, Zhang teaches all the limitation of claim 1.  Zhang does not explicitly teach that the sliding plate (21) is fixed at two thirds of the sliding sheet (2).  
However, Wang teaches that the sliding plate (21) is fixed at two thirds of the sliding sheet (2) (para. [0073]: the same would hold true if the first member 510 is slid over the second member 520, or if both members are in motion so that there is relative sliding motion between the two members).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of Wang to provide the sliding plate (21) is fixed at two thirds of the sliding sheet (2) for the purpose of a displacement sensor that includes a top member and a bottom member (para. [0015]) and has relative sliding motion between the two members (para. [0073]).
Regarding claim 9, Zhang teaches all the limitation of claim 1. Zhang does not explicitly teach a displacement value at time t is calculated by the following formula: Δx(t)=Δ1(t)+Δx2(t); where Δx1(t) represents a coarse displacement determined by the position of the indicator lamp, and Δx2(t) represents a fine displacement determined based on a current value; and Δx1(t)=(|k|−1)×l0, where k represents a serial number of an illuminated indicator lamp, and l0 represents the width of the sensing unit; and 2(t)=f(IRk), where Rk represents a resistance of a kth indicator lamp, I represents a current value, and f( ) represents a functional relationship between a displacement between two sensing units in contact with each other and an output voltage.
However, Wang teaches that a displacement value at time t is calculated by the following formula: Δx(t)=Δ1(t)+Δx2(t); where Δx1(t) represents a coarse displacement determined by the position of the indicator lamp, and Δx2(t) represents a fine displacement determined based on a current value (para. [0057]: see claim 1 above; para. [0082]: the voltage keeps increasing when the displacement gets larger, even after the plates slide out of each other. This is because the voltage is the path-integral of the electric field along the displacement… the effective displacement region for generating electricity is between 0 mm and 71 mm, where the contact area of the two plates is changed during the relative sliding of the two plates); and Δx1(t)=(|k|−1)×l0, where k represents a serial number of an illuminated indicator lamp, and l0 represents the width of the sensing unit (para. [0058]; para. [0082]); and Δx2(t)=f(IRk), where Rk represents a resistance of a kth indicator lamp, I represents a current value, and f( ) represents a functional relationship between a displacement between two sensing units in contact with each other and an output voltage (para. [0058]; para. [0082]; para. [0057]: the nanogenerator was capable of instantaneously lighting up 600 commercial LED lamps in real time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of Wang to provide a displacement value at time t is calculated by the following formula: Δx(t)=Δ1(t)+Δx2(t); where Δx1(t) represents a coarse displacement determined by the 2(t) represents a fine displacement determined based on a current value; and Δx1(t)=(|k|−1)×l0, where k represents a serial number of an illuminated indicator lamp, and l0 represents the width of the sensing unit; and Δx2(t)=f(IRk), where Rk represents a resistance of a kth indicator lamp, I represents a current value, and f( ) represents a functional relationship between a displacement between two sensing units in contact with each other and an output voltage in order to have a displacement sensor that includes a top member and a bottom member (para. [0015]) and change the contact area of the two plates during the relative sliding of the two plates (para. [0082]). 	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 9,385,302 B2, hereinafter referred to as “Sato”) in view of Chen (CN 2831707 Y, hereinafter referred to as “Chen”) further in view of Wang et al. (US 2014/0338458 A1 hereinafter referred to as “Wang”).
Regarding claim 1, Sato teaches an electrostatic self-powered displacement grid sensor for measuring a displacement of a component to be measured (page 5, line 22-25: a displacement in the dielectric material layer 1 can be caused by reverse piezoelectric effect by applying a predetermined voltage across the dielectric material layer 1 via the lead wires 6). Sato fails to teach that a U-shaped sliding chute (1) and a sliding sheet (2) inserted at a notch of the sliding chute (1) wherein the sliding sheet (2) is parallel to a bottom surface of the sliding chute (1), and a length of the sliding sheet is longer than ta length of the sliding chute.
However, Chen teaches that a U-shaped sliding chute (1) and a sliding sheet (2) inserted at a notch of the sliding chute (1) (Fig. 2; page 3, lines 39-40: From sliding component 3 is at a chute 32 from the turnover of sheet 31 both sides tools, and it is of a size of can containing sliding sheet 11 outboard ends, so that can be nested and be the slip state); wherein the sliding sheet (2) is parallel to a bottom surface of the sliding chute (1) (Fig. 4 exhibits that the sliding sheet 11 is parallel to a bottom surface of the sliding chute 32), and a length of the sliding sheet is longer than the length of the sliding chute (Fig. 4 exhibits that a length of the sliding sheet 11 is longer than ta length of the sliding chute 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to incorporate the teaching of Chen  to provide that a U-shaped sliding chute (1) and a sliding sheet (2) inserted at a notch of the sliding chute (1) wherein the sliding sheet (2) is parallel to a bottom surface of the sliding chute (1) , and a length of the sliding sheet is longer than ta length of the sliding chute in order to provide a kind of sliding assembly (page. 2, line 50-51).
Neither Sato nor Chen explicitly teaches that one end of the sliding sheet is used for attaching to the component to be measured; a sliding plate (21) perpendicular to the sliding sheet (2) is fixed on an inner side surface of the sliding sheet (2) and perpendicular to a sliding direction of the sliding sheet;  two ends of the sliding chute (1) are provided with limit blocks (3) extending outward for limiting the sliding plate (21), and the limit block at one end is used for fixing another component to be measured; 
a sensing array consisting of a plurality of strip-shaped sensing units parallel to the sliding plate (21) is provided on an inner bottom surface of the sliding chute (1); 
a tail end of the sliding plate (21) is also provided with a strip-shaped sensing unit; the sensing units in the sensing array and the sensing unit at the tail end of the sliding plate 
	However, Wang teaches that one end of the sliding sheet is used for attaching to the component to be measured (para. [0071]: the first electrode 512 may be coupled to the second electrode 520 through a load 530); a sliding plate (21) perpendicular to the sliding sheet (2) is fixed on an inner side surface of the sliding sheet (2) and perpendicular to a sliding direction of the sliding sheet (para. [0076]: where l is the mismatched displacement between the two sliding plates, q is the quantity of the triboelectric charges on one plate, ∈0 is the vacuum permittivity, L is the length of the TENG's plate, W is the width of the TENG, and t is the thickness of the PTFE film); two ends of the sliding chute (1) are provided with limit blocks (3) (Fig. 1 exhibits limit blocks) extending outward for limiting the sliding plate (21), and the limit block at one end is used for fixing another component to be measured (para. [0076]); a sensing array consisting of a plurality of strip-shaped sensing units parallel to the sliding plate (21) is provided on an inner bottom surface of the sliding chute (1) (para. [0076]); a tail end of the sliding plate (21) is also provided with a strip-shaped sensing unit (para. [0076; para. [0164]: the grating is a collection of metal strips separated by equal-sized intervals]; the sensing units in the sensing array and the sensing unit at the tail para. [0071]: the first dielectric layer 554 can include a PTFE film and the first electrode 512 can include a metal, such as copper; para. [0076]; para. [0164]); the metal electrode layer at the tail end of the sliding plate (21) is connected to an ammeter and then connected to a plurality of indicator lamps connected in parallel, wherein each of the plurality of indicator lamps is connected to the electrode layer of one sensing unit in the sensing array (para. [0057]:  the nanogenerator was capable of instantaneously lighting up 600 commercial LED lamps in real time; para. [0073]: this causes a current to flow through the load 530 in an opposite direction from the direction it flowed during the motion shown in FIG. 5B; para. [0083]: The open-circuit voltage (VOC) was measured by an electrometer with very large input resistance).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato and Chen to incorporate the teaching of Wang to provide that one end of the sliding sheet is used for attaching to the component to be measured; a sliding plate (21) perpendicular to the sliding sheet (2) is fixed on an inner side surface of the sliding sheet (2) and perpendicular to a sliding direction of the sliding sheet;  two ends of the sliding chute (1) are provided with limit blocks (3) extending outward for limiting the sliding plate (21), and the limit block at one end is used for fixing another component to be measured; a sensing array consisting of a plurality of strip-shaped sensing units parallel to the sliding plate (21) is provided on 
Regarding claim 2, Sato and Chen teach all the limitation of claim 1, in addition, Sato teaches that the limit blocks (3) and the sliding sheet are all fixed to the component to be measured by an adhesive (col. 9, lines 45-46: in a multi-layer electronic component that includes active layer that expands or contracts when a voltage is applied and inactive section; col. 17, lines 30-32: then an electrically conductive adhesive made of silver and polyimide resin was applied to the opposing two side faces 10a, 10b of the column-shaped stack 10).  
Regarding claim 3, Sato and Chen teach all the limitation of claim 1. Nether Sato nor Chen teaches that the component to be measured fixed to the sliding sheet and the component to be measured fixed to the limit block (3) are respectively located at two sides of the sensor, and a relative displacement between the two components to be measured is measured. 
para. [0082]: the amount of transferred charges increases linearly with the displacement before the top plate slides out of the bottom plate).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato and Chen to incorporate the teaching of Wang to provide the component to be measured fixed to the sliding sheet and the component to be measured fixed to the limit block (3) are respectively located at two sides of the sensor, and a relative displacement between the two components to be measured is measured in order to have a displacement sensor that includes a top member and a bottom member (para. [0015]) and measure the electrical outputs under a series of different sliding displacements (see para. [0086]).
Regarding claim 4, Sato and Chen teach all the limitation of claim 1. Nether Sato nor Chen teaches that the plurality of indicator lamps and the ammeter are integrated on a back of the sliding chute.  
However, Wang teaches that the plurality of indicator lamps and the ammeter are integrated on a back of the sliding chute (para. [0083]: The open-circuit voltage (VOC) was measured by an electrometer with very large input resistance; para. [0095]: To demonstrate the capability of the new principle as a direct power source, a total of 80 commercial LED bulbs were utilized as operating load).

Regarding claim 5, Sato and Chen teach all the limitation of claim 1. Nether Sato nor Chen teaches that the sliding chute (1), the sliding sheet 8DF202466US (2) and the sliding plate (21) each are made of an insulating material. 
However, Wang teaches that sliding chute (1), the sliding sheet 8DF202466US(2) and the sliding plate (21) each are made of an insulating material (para. [0059]: the insulating PDMS allows long-time retention of the triboelectric charges on its surface even through the triboelectric charges on the metal side are periodically screened by inductive charge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato and Chen to incorporate the teaching of Wang to provide sliding chute (1), the sliding sheet 8DF202466US(2) and the sliding plate (21) each are made of an insulating material in order to allow long time retention of the electric charges on its surface (para. [0059]).
Regarding claim 6, Sato and Chen teach all the limitation of claim 1. Nether Sato nor Chen teaches that in the sensing array, each sensing unit has a same width, and a distance between two adjacent sensing units is the same as the width of the sensing unit; and a thickness of the sliding sheet (21) is the same as the width of the sensing unit.  
para. [0090]: the first dielectric layer 614 can include a first grating of evenly spaced apart parallel ridges 616 and troughs 618; para. [0164]: the grating is a collection of metal strips separated by equal-sized intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato and Chen to incorporate the teaching of Wang to provide that in the sensing array, each sensing unit has a same width, and a distance between two adjacent sensing units is the same as the width of the sensing unit; and a thickness of the sliding sheet (21) is the same as the width of the sensing unit in order to generate its maximum current with an extremely small scale source of reciprocal motion (para. [0090]).
Regarding claim 7, Sato and Chen teach all the limitation of claim 1, in addition, Sato and Chen teach that the two limit blocks (5) have a same height that is larger than a thickness of a bottom plate of the sliding chute, and a width that is equal to a width of the bottom plate of the sliding chute (Fig. 2: inactive layers of Sato; Fig. 2; page 3, lines 39-40: see claim 1 above of Chen). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to incorporate the teaching of Chen to provide that the two limit blocks (5) have a same height that is larger than a thickness of a bottom plate of the sliding chute, and a width that is equal to a width of 
Regarding claim 8, Sato and Chen teach all the limitation of claim 1. Nether Sato nor Chen teaches that the sliding plate (21) is fixed at two thirds of the sliding sheet (2).
However, Wang teaches that the sliding plate (21) is fixed at two thirds of the sliding sheet (2) (para. [0073]: the same would hold true if the first member 510 is slid over the second member 520, or if both members are in motion so that there is relative sliding motion between the two members).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato and Chen to incorporate the teaching of Wang to provide the sliding plate (21) is fixed at two thirds of the sliding sheet (2) for the purpose of a displacement sensor that includes a top member and a bottom member (para. [0015]) and has relative sliding motion between the two members (para. [0073])
Regarding claim 9, Sato and Chen teach all the limitation of claim 1. Nether Sato nor Chen teaches a displacement value at time t is calculated by the following formula: Δx(t)=Δ1(t)+Δx2(t); where Δx1(t) represents a coarse displacement determined by the position of the indicator lamp, and Δx2(t) represents a fine displacement determined based on a current value; and Δx1(t)=(|k|−1)×l0, where k represents a serial number of an illuminated indicator lamp, and l0 represents the width of the sensing unit; and Δx2(t)=f(IRk), where Rk represents a resistance of a kth indicator lamp, I represents a current value, and f( ) represents a functional relationship between a displacement between two sensing units in contact with each other and an output voltage.
1(t)+Δx2(t); where Δx1(t) represents a coarse displacement determined by the position of the indicator lamp, and Δx2(t) represents a fine displacement determined based on a current value (para. [0057]: see claim 1 above; para. [0082]: the voltage keeps increasing when the displacement gets larger, even after the plates slide out of each other. This is because the voltage is the path-integral of the electric field along the displacement… the effective displacement region for generating electricity is between 0 mm and 71 mm, where the contact area of the two plates is changed during the relative sliding of the two plates); and Δx1(t)=(|k|−1)×l0, where k represents a serial number of an illuminated indicator lamp, and l0 represents the width of the sensing unit (para. [0058]; para. [0082]); and Δx2(t)=f(IRk), where Rk represents a resistance of a kth indicator lamp, I represents a current value, and f( ) represents a functional relationship between a displacement between two sensing units in contact with each other and an output voltage (para. [0058]; para. [0082]; para. [0057]: the nanogenerator was capable of instantaneously lighting up 600 commercial LED lamps in real time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato and Chen to incorporate the teaching of Wang to provide a displacement value at time t is calculated by the following formula: Δx(t)=Δ1(t)+Δx2(t); where Δx1(t) represents a coarse displacement determined by the position of the indicator lamp, and Δx2(t) represents a fine displacement determined based on a current value; and Δx1(t)=(|k|−1)×l0, where k represents a serial number of an illuminated indicator lamp, and l0 represents the width of the sensing unit; 2(t)=f(IRk), where Rk represents a resistance of a kth indicator lamp, I represents a current value, and f( ) represents a functional relationship between a displacement between two sensing units in contact with each other and an output voltage in order to have a displacement sensor that includes a top member and a bottom member (para. [0015]) and changes the contact area of the two plates during the relative sliding of the two plates (para. [0082]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858